 AMERICAN RICE GROWERS COOPERATIVEASSOCIATION275tervenor has bargained for the Lister production and maintenance'employees involved herein since 1952 when Lister began operations.Since 1952, contract negotiations for the two plants have been con-ducted at the same time by the Intervenor and Herbert Weinstein forthe Employers, and although separate contracts for each Employerhave been executed pursuant to such negotiations, they have containeduniform provisions as to wages, hours, and other terms and conditionsof employment.Upon the foregoing, and the entire record in these cases, we con-clude, in view of the close proximity of the two plants, the commonownership and control, the similarity of working conditions, the uni-fied control of labor relations, and especially the institution of jointbargaining in 1952, which was tantamount to the establishment of asingle unit for both plants, that the only appropriate unit herein com-prisesthe production and maintenance employees of both Triangleand Lister.12We find that the following employees of the Employers constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act : 13All production and maintenance employees at the Employers' Chi-cago,Illinois, plants, including stationary engineers,14 but excludingoffice clerical and plant clerical employees, professional, sales and ad-ministrative employees and their assistants, watchmen, guards, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]u SeeAircraftEngine Service,Inc.,102 NLRB1326;Syracuse Rendering Company;112NLRB 163.Is The composition of the unit described below is in substance the same as set forth Inthe existing contracts and as stipulatedby theparties herein.is As therecord shows that the night engineers make watchman rounds as partof theirduties, we shall,in accord with our definition of guards,exclude them under the watch -mien categorywhichthe parties have agreed to exclude.SeeGeneral Shoe Corporation,113 NLRB 905.American Rice Growers Cooperative Association, BeaumontDivisionandInternational Union of United Brewery, Flour,Cereal,Soft Drink and Distillery Workersof America, AFL-CIO, Petitioner.Case No. 39-RC-955., January 31,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filedunder Section 9 (c) of the NationalLaborRelationsAct, a hearing was held beforeC. L. Stephens, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.115 NLRB No. 49. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer, American Rice Growers Cooperative Association,Beaumont Division, is a Texas corporation having its place of busi-nesslocated at Beaumont, Texas. It is a nonprofit farmers' coopera-tive, furnishing the service of drying and storing rice, purchasingfertilizer, and providing a marketing service for all stockholder mem-bers on a fee basis.Fifteen similar cooperatives use the same corporatename of the Employer, distinguishing themselves only by the differentdivision names.The 16 cooperatives are separate corporations, whollyindependent of each other, but they engage in the same business andwere formed for the same purpose, i. e. to save money on the variousservices that rice farmers must have in order to dispose of the ricecrop.The American Rice Growers Cooperative Association, central office,a corporation located at Lake Charles, Louisiana, provides assembledmarket information to each of the 16 cooperatives, each of which owns1 share of stock in the central office.The Employer has a director onthe central office board, but the officers and directors of each coopera-tive are local individuals.-The 150-175 stockholder-members of the Employer are residents ofTexas, and the rice processed by the Employer was produced in Texas.The four services rendered by the Employer will be discussed below.Drying and storing of rice:The farmer-member delivers his rice tothe Employer for processing and storage.At the storage warehouseeach farmer's rice is stored in separate bins under the farmer's name,preserving its identity until sold.The Employer charges the farmera fee per barrel for each of the services-drying and storing. The totalgross revenue from drying and storing of rice for the fiscal year, July111954, to June 30, 1955, was $416,278.75.Of this amount, $164,159.35,was for storage and $207,874.56 was for drying fees from stockholdermembers; $44,244.84 was received from the Commodity Credit Cor-poration's office located at Dallas, Texas, as storage fees for rice pro-duced in Texas and stored with the Employer. The record shows thatan item listed by the Employer as "miscellaneous services $10,619.05"might include some fees from local rice mills for storage service.Marketing service :Samples of rice grown by the various farmers-some who are members and some who are not, and rice dried by the Em-ployer as well as rice dried by independent dryer operations-aredisplayed by the Employer at its office for representatives from thevarious mills to examine.The mills then make an offer or bid for therice, and such bid is communicated to the farmer who may reject oraccept it.When the farmer sells, to the mill, the mill makes its checkpayable to the farmer.Occasionally the mill may deduct the storagefee from the check to the farmer and pay the fee direct to the Em- AMERICAN RICE GROWERS COOPERATIVE ASSOCIATION277ployer.However, the farmer pays the Employer a fee for facilitatingthe sale.During the Employer's last fiscal year the estimated valueof rice thus marketed by the stockholder-farmers for whom the Em-ployer furnished dryer and storage service was $2,400,000.Of thisamount, approximately 40 percent was purchased by the CommodityCredit Corporation.Of the remaining 60 percent, approximately20-25 percent or, in value, approximately $380,000 was shipped to millsoutside the State.The Employer furnished the same service for stock-holder-members who did not use its dryer and storage service, as wellas for some farmers who are not members. The value of rice marketedby the Employer which was processed and stored elsewhere amountedto approximately $2.500,000, of which amount, approximately 20-25percent or approximately $65,000 worth, was shippedto millsoutsidethe State.Shipment of the purchases to the various mills is made bythe Employer, usually in the name of the seller-farmer, but occa-sionally in the name of the Employer, as agent of the farmer. Ineither case, the bill of lading is specified with the farmer's name.Representatives of the mills come to Beaumont where-they submit theirbids and consummate the sales.Fertilizer service:The rice farmers who are stockholder-membersplace an order with the Employer for the amount and brand of ferti-lizer they wish the Employer to secure for them.After the fertilizeris received at the Employer's location, the farmer is notified and hetransports it from the Employer's warehouse to his farm. The farmerpays the Employer the retail price suggested by the manufacturer ofthe fertilizer-this markup, referred to in the record as "margin" andlessactual expense, is distributed to the farmer at the end of the yearin proportion to the volume he purchases.Practically all fertilizeris purchased within the .State, and delivery is made from the manu-facturer's place of business within the State.Total purchases offertilizer amounted to $309,884 during the past ,fiscal year.Of thisamount $45,185^represents purchases made from manufacturers locatedoutside the State.The total gross margin received by the Employeron the fertilizer purchases amounted to $12,526.28.The Employer moved to dismiss the petition herein on jurisdictionalgrounds, that it was formed for the purpose of performing service forresidents of Texas within the State of Texas; that it performs noservice outside the State; and that it does not produce or handle goodsor furnish goods or services to enterprisesso asto bring it within thestandards established by the Board for the assertion of jurisdiction.In view of the fact that during the last fiscal year the Employer,through its marketing service, shipped for the farmer-members ap-proximately $1,000,000 worth of rice outside the State of Texas, we 278DECISIONS OF- NATIONM LABOR RELATIONS BOARDfind that it will effectuate the purposes of the Act to assert jurisdictionherein.'-2.The Petitioner is a labor organization which claims to representthe employees of the Employer.3.A question of representation affecting commerce exists concern=ing the employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree that the appropriate unit is comprised of allproduction and maintenance employees including laborers, messengers,weighers, dryer operators, and warehouse operators, but excluding alloffice and clerical employees, rice graders, guards, watchmen, profes-sional employees, and supervisors.However, they disagree as towhether or not certain extra or seasonal employees should be includedin the unit.The Employer stated that its regular complement of employees wasfrom 13 to 15, and that during the harvest time of rice, drying opera-tions increased to the extent that it was necessary to hire additionalemployees.During the last harvest season the Employer hired from10 to 20 additional employees, and this number is determined bywhether there is a heavy or light harvest.Drying operations occuronly during the harvest season which usually begins around August15 and ends by December 1. The work performed by these additionalemployees is substantially the same as that done by the regular em-ployees at this time of the year.Extras are usually found on thepremises seeking work, but sometimes some employees are securedthrough the State employment office. Few return the following year.They are paid the same as the regular employees when they do thesame work, but they do not share in the Employer's vacation or pensionplan.It thus appears that the Employer operates on a year-roundbasis with a substantial and representative complement of employees,and that the extras employed at harvest time do not return from yearto year. In these circumstances we find that the extras do not havesufficient interest to be included in the bargaining unit.Accordingly,we shall exclude the extras from the unit.We find that the following employees employed at the Employer'sdrying and storage operation located at Beaumont, Texas, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :3SeeFisherman'sMarketingAssociationofWashington,- Inc.,114NLRB 189;C.A.GlassCompany,Inc.,111NLRB 1366;JonesboroGrain Drying Cooperative,110NLRB 481.Chairman Leedom agrees that jurisdiction should be asserted but onthe ground thatthe operationsof the Employer satisfy the Board's directoutflow standard as the Em-ployer shipssuch rice under the test set forthinReliable Mailing Service Company,113NLRB 1263.In hisview the Employer actuallyfindsthe buyerand in that sense deter-mines the destination of the shipment. 279All production and maintenance employees including laborers, mes-sengers,weighers, dryer operators, and warehouse operators, butexcluding all office and clerical employees, rice graders, guards, watch-men, professional employees, extra or seasonal employees, and super-visors asdefined in the Act.[Text of Direction of Election omitted from publication.]MEMBER RODGERStook no part in the consideration of the aboveDecision and Direction of Election.Ketchikan Pulp CompanyandInternational Brotherhood of Elec-tricalWorkers,Local Union No.1548, AFL-CIO 1and Interna-tional Association of Machinists,Local Lodge No.1375, AFL-CIO 2 and International Union of Operating Engineers, LocalNo. 302, AFL-CIO 3and Construction and General Laborers,Local1331,International Hod Carriers,Building and CommonLaborers Union of America,AFL-CIO,4Petitioners.Cases Nos..19-RC-1639, 1.9-RC-1656, 19-RC-1657, and 1.9-RC-1667. elan-uary 31,1956DECISION AND DIRECTION OF ELECTIONS 5Upon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeGilbert Nowell, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.'Upon the entire record in these cases, the Board finds :1.The -Employer is engaged in commerce within the meaning of theAct.1Herein calledthe IBEW.s Herein calledthe IAM.8Herein calledthe OperatingEngineers.*Herein calledthe Laborers6The' Employer's request for oral argument is hereby denied, as the record and briefsfully present the issues and the positionsof the parties.6 The hearingofficer didnot rule on the admissibility of the following matters offeredInto evidenceby the parties: (1) A pamphletrelating to the financial structure of thePuget SoundPulp and Timber Company, offeredto establish the financial relationship be-tween the Employer herein andthat company; (2) letters relative to the recognition bythe Employer of the currentbargaining agent approximately1 year ago,offered to estab-lish thatthe Employer employed a full complementof employees at that time; (3) aleaflet usedby the IBEWduring the organizational campaigns,offered to establish thatthe IBEW favorsthe industrial form of organization;and (4)a pamphlet entitled Col-lectiveBargaining in the Pacific Coast Pulp and Paper Industry,published in 1948,offered to show the pattern of bargaining in thepaper and pulp industry on the westcoast.We rule on these matters as follows:Matters(1), (2), and(3) are rejected as irrel-evant to theissues of this proceeding;matter(4) is admitted into evidence.115 NLRB No. 51.